Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s arguments, filed (02/23/2022), with respect to pending claims 19 and 20 have been fully considered but they are not persuasive. 
See below rejection for full detail.
 All claims stand and fall together under the following argument(s).
Arguments
Applicant argues (Page 6): Hayman does not teach simulating rotation of the BHA. Paragraphs 23 and 27 make no mention of any rotation or excitation of electrodes to simulate rotation of the BHA.

The Examiner respectfully disagrees that Hayman does not teach simulating rotation of the BHA. See Para [0023], which recites an array of measurement electrodes that are excited using a current injection. Examiner notes the electrode array covers multiple spatial angles, for example see figure 1 (array of electrodes 6). Paragraph [0044] further clarifies that If the pad or centralizer does not rotate with the drill string, then multiple sets of the sensors will be needed on the centralizer (or the ribs thereon) to provide more coverage of the borehole therefore using broadest reasonable interpretation the array of electrodes is excited so that rotation is simulated.

Applicant argues (Page 7):
“Applicant further argues the references also fail to teach or render obvious the claimed firing map. Claim 20 recites, in part, "...a firing map is used to control excitation of the electrodes, the firing map having parameters associated with at least one of a firing frequency, current injection amplitude, firing duration, current injection frequency, or firing timing of the electrodes." To reject this feature, the office action cites Hayman Par. 69. Applicant respectfully disagrees, as there is no discussion of any firing map at Par. 69 or otherwise in Hayman. Accordingly, at least for this reason, Application requests the rejection be withdrawn.”

 Examiner respectfully disagree.
Examiner considers the firing map corresponds to the selectively firing/current injecting electrodes in array, which creates the firing map. Therefore the Hayman  teaches in para [0023], controlling current injection for the electrodes in the two rows (Fig. 6), e.g., controlling the current injection of the electrode in array as illustrate on Fig. 1, # 6, will be corresponds to the firing map.
Status of the Claims
 The Claims 19 and 20 are Rejected under 103 Rejection. 
The Claim 21 is objected. 
The Claims 1-19 are allowed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (US Pub.2015/0268371) in view of Hayman (US Pub.2004/0245991).

Regarding Claim 19, Donderici disclose a ranging method for determining a relative position of a target well to a re-entry well, the method comprise:
     positioning a bottom hole assembly (“BHA")(Fig. 1, bottom-hole assembly (BHA) 52) of a drill siting near the target well, the BHA comprising electrodes and receivers (Fig.1, hole assembly (BHA) 52, Para [0021], where magnetic gradiometer (receiver), Figures 3a-3g, para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R’);
    obtaining downhole measurements associated with the excitation of the electrodes
(para [0029], where current injection system 50 (emitter E and return R electrodes) that injects alternating currents (AC) into formation 12 which currents travel to and then along conductive member 14 in first wellbore 10 and ii) an EM sensor 51, namely a magnetic gradient sensor or magnetic gradiometer (receiver), that sense the gradient magnetic fields); and
    using the measurements to determine a relative position of the target well to the re- entry well (para [0002], where determining the relative location of a reference well0bore from a wellbore being drilled using magnetic gradients; para [0087], where computed distance and direction are used to adjust the drilling parameters for the second wellbore, such as the trajectory of the wellbore path).
Donderici does not disclose exciting the electrodes for simulate rotation of the BHA.
Hayman disclose exciting the electrodes for simulate rotation of the BHA (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (Fig.1, para [0023] and [0044] where a current injector electrode, a current return electrode, and an array of measurement electrodes; and a circuitry for controlling current injection from the current injector electrode and for measuring voltage difference between electrodes in the array of measurement electrodes, wherein the array of measurement electrodes is disposed between the current injector electrode and the current return electrode, e.g., the arrays of electrodes horizontally placed on the circular surface of the pipe  with multiple special angles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide simulation process, as taught by Hayman in the Donderici reference in order to improve learning experimentation of drilling process. 

Regarding Claim 20, Donderici discloses the ranging method as defined in claim 19, wherein, Donderici does not disclose a firing map is used to control excitation of the electrodes, the firing map having parameters (para [0069], where a current injector electrode 401, a current return electrode 402, and an array of measurement electrodes 403) associated with at least one of a firing frequency, current injection amplitude, firing duration, current injection frequency, or firing timing of the electrodes (para [0090], where he injection electrodes when using a relatively high frequencies).
Hayman disclose a firing map is used the control excitation of the electrodes (Fig. 1 # 6, two rows of electrode arrays, para [0023], where a circuitry for controlling current injection from the current injector electrode…in array, e.g., energized the electrode in array and control the current injection in the electrodes in array- will be corresponds to the firing map), the firing map having parameters (para [0069], where a current injector electrode 401, a current return electrode 402, and an array of measurement electrodes 403, further in para [0023], controlling current injection, e.g., controlling the current injection of the electrode in array as illustrate on Fig. 1, # 6, will be corresponds to the firing map) associated with at least one of a firing frequency, current injection amplitude, firing duration, current injection frequency, or firing timing of the electrodes (para [0090], where injection electrodes when using a relatively high frequencies).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to control excitation of the electrodes, as taught by Hayman in the Donderici reference in order to improve learning experimentation of drilling process.
Allowable Subject Matter

Claims 1-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, Donderici (US Pub.2015/0268371) disclose a ranging tool for determining a relative position of s target well to a re-entry well, 5 the tool comprising: a bottom hole assembly (“BHA”) coupled to a drill string: a first electrode positioned along the BHA (Figures 3D, para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R”); a second electrode positioned along the BHA (para [0030], where pair of electrodes, namely an emitter “E” electrode and a return “R’);
    a plurality of magnetic field receivers (para [0021], [0029]) spaced circumferentially around the drill string, and
    an information handling system comprising instructions that, when executed by a processor (Fig. 1, # 64) communicably coupled to the first and second electrodes, causes the Information handling system to perform operations comprising:
     positioning the BHA near a target well (Fig. 2, #52 and well 14); Hayman (US Pub.2004/0245991) (para [0027], where FIG. 2 shows the geometrical model used for simulating the electric fields in the geological formation); (para [0023], where a current injector electrode, a current return electrode, and an array of measurement electrodes; and a circuitry for controlling current injection from the current injector electrode and for measuring voltage difference between electrodes in the array of measurement electrodes, wherein the array of measurement electrodes is disposed between the current injector electrode and the current return electrode). 

Wilson (W02015/084379) disclose ranging system calculates the distance, direction and orientation of a target well through rotationally invariant analysis of triaxial electric and magnetic field measurements from a bottom hole assembly ("BHA") (Abstract); (Page 5, where four electrode may be used as sensors 18, and are radially positioned around the mandrel circumference of drilling assembly 14 at angles of 90 degrees, as shown in FIG.1 C which illustrates a cross-sectional view). 
The closest prior art of record does not teach or render obvious the steps of: “using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first and second electrodes; using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
     using the measurements to determine a relative position of the target well to the re- entry well, the relative position comprising at least one of a direction, distance or orientation of the target well relative the re-entry well’.

 Claims 2-12 are allowed due to their dependency on claim 1.

 	Regarding Claim 13, the closest prior art of record does not teach or render obvious the steps of: using a firing map, exciting the first and second electrodes to thereby simulate rotation of the BHA, the firing map including parameters used during the excitation of the first and second electrodes;
   using the receivers, obtaining downhole measurements associated with the excitation of the first and second electrodes; and
    using the measurements to determine a relative position of the target well to the re- entry well, the relative position comprising at least one of a direction, distance or orientation of the target well relative to the re-entry well’. 
Claims 14-18 are allowed due to their dependency on claim 13.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding Claim 21, the closest prior art of record does not teach or render obvious the steps of:” the electrodes are located on a same axial plane and equally spaced apart from one another around a circumference of the BHA, thereby forming an electrode ring; and
the method further comprises firing electrode rings axially separated along an axis of the BHA to thereby simulate virtual axial movement of the BHA”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KALERIA KNOX/ 
Examiner, Art Unit 2857 
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862